DETAILED ACTION
The examiner for your application in the USPTO has changed.  Examiner Abigail VanHorn can be reached at 571-270-3502.
Receipt of Arguments/Remarks filed on June 11 2021 is acknowledged. Claims 1-4 and 6-8 were/stand cancelled. Claim 5 was amended. Claim 5 is pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 10962357 and PCT/NL02/00231, filed October 8 2004 and April 10 2002 respectfully. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
	It is noted that while the specification was amended to recite the priority claim, the amendment was not accompanied by the appropriate petition (see above).  Thus, applicant’s claim for priority is denied until the appropriate petition is filed and approved.  Therefore, the effective filing date of claim 5 is August 21 2008.  
	Additionally it is noted that pursuant to MPEP 2109:  An application claiming the benefit of a prior filed copending national or international application under 35 U.S.C. 120  must name as an inventor at least one inventor named in the prior filed application. The prior filed application must also disclose the named inventor’s invention claimed in at least one claim of the later filed application in the manner provided by 35 U.S.C. 112(a)  for applications filed on or after September 16, 2012, or 35 U.S.C. 112, first 35 U.S.C. 120.
Here the instant inventor is Sang Bong Lee whereas the inventor of 10962357 is Bernardus Rademaker.  Therefore, the two applications do not possess a common inventor.  

Drawings
Acknowledgement is made of the drawings filed June 11 2021.  Since the drawings merely incorporate tables presented in the specification as originally filed, the drawings are accepted.  

Specification
Acknowledgement is made of the amendments to the specification filed June 11 2021.  Since the deleted material is incorporated in the drawings and not removed from the specification, the amendments are entered.  

Withdrawn Objections/Rejections
The amendments filed June 11 2021 have overcome the objections to the specification.
The cancellation of claims 7-8 has rendered any rejection/objection over such claim moot.

The amendments filed June 11 2021 have overcome the rejection of claim 5 under 35 USC 102b over EP 0804928.  EP 0804928 does not teach the instantly claimed method.  

Modified Rejection Based on Amendments in the reply filed on June 11 2021


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5 is is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (EP 1721615 A1, cited in the Office action mailed 10/3/12).  
The instant application claims a method of treating cancer, comprising administering to a subject in need thereof a pharmaceutical composition comprising a sodium salt of meta-arsenite (AsO2), and wherein the cancer is at least one selected from the group consisting of colon cancer, renal cancer, gastric cancer, lung cancer, ovarian cancer, prostate cancer, and mammary cancer.

Exemplified is administration of sodium meta-arsenite to cancer patients suffering from prostate and/or urogenital cancer (page 14, 6.1).  The arsenous acid sodium salt showed a high level of efficacy (paragraph 0105).  
Thus, Lee et al. exemplifies administration of the same composition (i.e. sodium salt of meta arsenite) to the same patient population (i.e. patient with prostate cancer) and teach administration in amount that showed a high level of efficacy.

Response to Arguments
Applicant’s arguments filed June 11 2021 have been fully considered but they are not persuasive. 
Applicant argues that the EP ‘615 application is later than the effective filing date of instant claim 5, thus the reference is not prior art.
Regarding Applicant’s argument, this is not persuasive.  Priority has not been granted as 1) there is not a common inventor in the earlier filed application and 2) a petition to accept an unintentionally delayed benefit claim.  Therefore, the effective filing date of claim 5 is August 21 2008.  Therefore EP ‘615 constitutes prior art.  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellison et al. (WO 9918798 A1) in view of Seol et al. (International Journal of Oncology, 2001) and Yang (British Journal of Cancer, 1999).
Applicant Claims
The instant application claims a method of treating a human individual suffering from a solid tumor selected from the group consisting of colon tumor, gastric tumor, mammary tumor, ovarian tumor, prostate tumor, and renal tumor, said method 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ellison et al. is directed to compositions and methods for the treatment of primary and metastatic neoplastic diseases using arsenic compounds.  Claimed is a method of treating solid tumors in a mammal which comprises administering a therapeutically effective amount of one or more arsenic compounds to said mammal (claim 1).  Solid tumors claimed include breast (i.e. mammary), ovarian, colon, prostate and renal cancer (claim 3).  Tumors of the gastrointestinal tract are also claimed (claim 6).  Gastric carcinoma is claimed (claim 7).  The arsenic compound is an ionic aqueous solution of arsenic (claim 10).  Total daily amount of arsenic administered is from about 10 µg to about 200 mg (claim 12).  It is taught that arsenic has broad applicability in the treatment of various cancers, including solid tumors and blood disorders (page 10, lines 7-10).  Head and neck cancers are also taught as being treated (page 11, line 30).  The arsenic compound may be utilized in a variety of known forms.  However, it is preferred that the arsenic is in the form of the inorganic salt.  Inorganic salts include arsenic trioxide and sodium arsenite (page 14, lines 24-37).  Aqueous solutions containing arsenite ions are preferred (page 15, lines 1-2).   Generally, the skilled artisan will recognize that the form of arsenic to be used should be therapeutically effective without unreasonable toxicity (page 15, lines 8-12).   In one embodiment, the arsenic compound is arsenic trioxide which is dissolved in an aqueous solution of sodium hydroxide (page 16, lines 1-3).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Ellison et al. teaches arsenic trioxide in an aqueous solution of sodium hydroxide which would necessarily form sodium meta arsenite and suggests the form of the arsenic compound can be sodium arsenite, Ellison et al. does not expressly state it is the sodium hydroxide containing solution which is utilized in the various tests.  However, this deficiency is cured by Seol et al. and Yang et al. 
	Seol et al. is directed to the potential role of caspase-3 and -9 in arsenic trioxide mediated apoptosis in PCI-1 head and neck cancer cells.  It is taught that arsenic trioxide is dissolved in an aqueous sodium hydroxide solution to form a stock solution (page 250, reagents).  The arsenic trioxide inhibited the cell growth (page 254, last paragraph).  
	Yang et al. is directed to arsenic trioxide sensitivity is associated with low level of glutathione in cancer cells.  Table 1 shows the IC50 of arsenic trioxide on human cancer cells.  Sodium hydroxide is taught (page 797, left column).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Ellison et al., Seol et al. and Yang et al. and administer sodium arsenite or arsenic trioxide in an aqueous solution of sodium hydroxide to a patient with a solid tumor.  One skilled in the art would have been motivated to administer these forms of arsenic as Ellison et al. teaches that arsenic compounds have broad applicability in the treatment of various cancers, including solid tumors and blood disorders.  Since Ellison et al. teaches that one skilled in the art would recognize that the form of arsenic to be used should be therapeutically effective without Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since aqueous sodium hydroxide solutions of arsenic trioxide are utilized in the treatment of tumors as taught by Seol et al., one skilled in the art would have a reasonable expectation of success in utilizing sodium arsenite as dissolution of arsenic trioxide in an aqueous solution of sodium hydroxide would necessarily produce a solution of water and sodium arsenite.  Since arsenic trioxide has broad antitumor activity as taught by Yang et al., there is a reasonable expectation of success.  Additionally, since ionic salts of arsenic and ionic solutions of arsenic are preferred by Ellison et al., one skilled in the art would have been motivated to specifically choose sodium arsenite or solutions that produce sodium arsenite in order to form these preferred arsenic compositions.  Since the arsenic is taught as having broad applicability, one skilled in the art would have been motivated to administer the arsenic compounds to all the patient populations claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616